FILED
                             NOT FOR PUBLICATION                            MAY 22 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RAYMOND ROBINSON,                                No. 08-56379

               Plaintiff - Appellant,            D.C. No. 3:08-cv-00244-DMS-
                                                 BLM
  v.

DAVID RUBIN; BRIAN CORNELL,                      MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                              Submitted May 14, 2013 **

Before:        LEAVY, THOMAS, and MURGUIA, Circuit Judges.

       Raymond Robinson appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action alleging that Judge David Rubin conspired

with Officer Brian Cornell to violate Robinson’s due process rights by relying on

Cornell’s testimony during a state court infraction proceeding. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo. Knievel v. ESPN, 393
F.3d 1068, 1072 (9th Cir. 2005). We affirm.

       The district court properly dismissed Robinson’s action because defendants

are immune from liability. See Mireles v. Waco, 502 U.S. 9, 9, 11-12 (1991) (per

curiam) (judges are absolutely immune from suits for damages based on their

judicial conduct except when performing nonjudicial functions or acting in the

complete absence of jurisdiction); Briscoe v. LaHue, 460 U.S. 325, 342-43 (1983)

(police officers who testify in judicial proceedings are absolutely immune from

civil liability).

       AFFIRMED.




                                         2                                    08-56379